Citation Nr: 0000630	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  94-19 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for disability of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1943 to January 
1946 and from October 1950 to August 1951.

This appeal arises from an October 1992 rating decision of 
the Philadelphia, Pennsylvania Regional Office (RO) which 
denied service connection for a back disability and for 
disability of the left leg.  The veteran testified in 
September 1999 at a hearing before the undersigned member of 
the Board in Washington, D.C.

The issue of service connection for disability of the left 
leg is part of the remand section of this decision.

The issues of entitlement to an effective date prior to May 
23, 1994 for the grant of service connection for multiple 
lacerations of the right upper arm with shoulder girdle 
impairment, and entitlement to an effective date prior to May 
23, 1994 for the assignment of a 50 percent evaluation for a 
scar of the right forearm and wrist with median neuropathy, 
for which there are notices of disagreement, are discussed in 
the remand section of this decision.  These issues have not 
been certified for Board review and thus are not listed on 
the title page of this decision.


FINDING OF FACT

The claim of entitlement to service connection for a back 
disability is plausible.


CONCLUSION OF LAW

The veteran has presented a well-grounded claim of 
entitlement to service connection for a back disability.  
38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran is claiming that he currently suffers from a back 
disability that was incurred in service.  The veteran has 
testified that he injured his back when he was cut by barb 
wire.  The service medical records demonstrate that the 
veteran was injured in service when he was cut by barb wire.  
In May 1992, MRI's revealed severe degenerative disc disease 
and arthritis of the low back and a herniated disc of the 
neck.  Also of record is an October 1999 statement from Jay 
Snyder, D. C., which indicates that he had treated the 
veteran in 1959 and into the 1960s for complaints of a 
chronic back condition.  The veteran had related that the 
only injury he had suffered was when he was in Korea.  The 
examiner indicated that it would be fair to assume that this 
was the cause of the veteran's problem. 

In consideration of the fact that the veteran suffered an 
injury to his upper body in service and that he currently 
suffers from disability of the neck and low back, in 
conjunction with the October 1999 statement from Dr. Snyder, 
the Board finds that the veteran has presented a plausible 
claim of service connection for a back disability.  As such, 
the instant claim is well grounded.


ORDER

The claim of entitlement to service connection for a back 
disability is well grounded.  To this extent only, the appeal 
is granted.


REMAND

As the veteran's claim concerning service connection for a 
back disability is well grounded, VA has a duty to assist the 
veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

With regard to the claim of service connection for disability 
of the left leg, it appears that the veteran is contending, 
among other arguments, that the left leg problem is a 
manifestation of the back disability.  As the issue of 
service connection for a back disability must be remanded, 
the issue of secondary service connection for left leg 
disability is inextricably intertwined with the issue 
pertaining to the back and must be addressed by the RO.  
While the claim is in Remand status, the veteran should be 
asked to clarify whether he is requesting service connection 
for a left knee disability and peripheral neuropathy of the 
left lower extremity.  If so, he should clarify the reasons 
he believes he is entitled to service connection and should 
be invited to submit evidence of a well-grounded claim.  

The RO should obtain all additional treatment records that 
have not already been obtained, both VA and private, 
regarding the issues on appeal.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Thereafter, the veteran should be 
afforded a VA orthopedic examination to include a medical 
opinion as to the etiology of all current back disability.  
If the back disability is deemed to be related to service, 
the examiner should note whether it is manifested by any 
neurological disability of the left leg.

The Board also notes that by rating decision in July 1997, a 
50 percent evaluation was assigned for the service connected 
scar of the right forearm and wrist with median neuropathy, 
and service connection was awarded for multiple lacerations 
of the right upper arm with shoulder girdle impairment for 
which a 40 percent evaluation was assigned.  An effective 
date of May 23, 1994 was assigned for both allowances.  The 
veteran submitted a timely notice of disagreement in August 
1997 regarding the assignment of the May 1994 effective date.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement has been filed as to its denial (as 
is the case here), the veteran is entitled to a statement of 
the case.  The RO's failure to issue a statement of the case 
is a procedural defect requiring remand.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).  Thus, as the issues of entitlement to 
an effective date prior to May 23, 1994 for the grant of 
service connection for multiple lacerations of the right 
upper arm with shoulder girdle impairment, and entitlement to 
an effective date prior to May 23, 1994 for the assignment of 
a 50 percent evaluation for a scar of the right forearm and 
wrist with median neuropathy have been placed in appellate 
status by the filing of a notice of disagreement, the Board 
must remand these claims to the RO for the preparation of a 
statement of the case.

Accordingly, in view of the foregoing, the case is REMANDED 
to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the 
disabilities at issue since service.  
After securing any necessary releases, 
the RO should obtain all records that are 
not already of record and permanently 
associate them with the claims file.  The 
records requested should include those 
from the VAMC in Philadelphia (1969-
1970).

2.  The veteran should clarify whether 
his claim concerning a left leg 
disability is limited to the disability 
he experiences as a manifestation of any 
back disability or whether he is also 
claiming service connection for other 
left leg conditions such as peripheral 
neuropathy and a left knee disability.  
The veteran should be advised of the 
requirements for filing a well grounded 
claim.

3.  Thereafter, the veteran should be 
afforded a VA orthopedic examination.  
The claims folder must be made available 
to the examiner prior to the examination.  
All disability should be evaluated in 
relation to its history and all indicated 
tests must be performed.  

The orthopedic examiner must render a 
diagnosis for all current disability of 
the entire spine, including the neck.  
Based on a review of the medical evidence 
and the current examination, the examiner 
should provide a medical opinion as to 
whether it is at least as likely as not 
that any current disability of the entire 
spine, including the neck, is related to 
the in-service barbed wire injury 
suffered by the veteran.  If the answer 
is yes as to any such disability, then 
the examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that any current back 
disability has a neurological component 
affecting the left leg.  A diagnosis 
should be rendered for such condition.  
In answering these questions, the 
standard of proof which is underlined 
must be utilized.  All factors upon which 
the medical opinion is based must be set 
forth for the record.  If the examiner 
disagrees or agrees with any opinion of 
record, it would be helpful if he/she 
could elaborate on the reasons for any 
agreement or disagreement.

4.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

5.  When the above development has been 
completed, the claims of service 
connection for disability of the back and 
left leg should be reviewed by the RO.  
If the decision remains adverse to the 
veteran in any way, he and his 
representative should be furnished with a 
supplemental statement of the case to 
include consideration of the veteran's 
claim of entitlement to service 
connection for a left leg disability on a 
secondary basis.  They should then be 
afforded a reasonable opportunity to 
respond.

6.  The RO should issue a statement of 
the case regarding the issues of 
entitlement to an effective date prior to 
May 23, 1994 for the grant of service 
connection for multiple lacerations of 
the right upper arm with shoulder girdle 
impairment and entitlement to an 
effective date prior to May 23, 1994 for 
the assignment of a 50 percent evaluation 
for a scar of the right forearm and wrist 
with median neuropathy.  The veteran and 
his representative should be furnished 
with a copy of the statement of the case 
and they should then be afforded a 
reasonable opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals





 



